Holden,. J.,
delivered the opinion of the court.
This is an appeal from the circuit court of Adams county, where appellee recovered judgment for sixty dollars claimed to be due him as wages by appellant. The whole testimony in this case shows conclusively there was a contract of employment between appellant and appellee which might be terminated at any time at the will of either the employer or the employee. Appellee worked seven days for appellant during the month of January, 1913, for which he was entitled to recover; but under the contract of employment, and the rules and custom of appellant, which the appellee states that he Jmew at the time of employment, the appellee cannot recover wages for the full month of January, which he did not earn, but is entitled to the sum of fifteen dollars, which was tendered, the amount earned by him before he was dismissed from the service of appellant.
In view of these conclusions, this case is reversed, and judgment entered here for appellee for .the sum of fifteen dollars, and taxing appellee with all costs in the court below and here.

Reversed.